Darden, Chief Judge
(concurring in the result):
If in the exercise of its power to determine an appropriate sentence a Court of Military Review, instead of relying on a presumption of regularity, desires a specific statement whether a convening authority has considered a military judge’s recommendation that a punitive discharge be suspended, I consider that the return of a record for such a statement *274is within the court’s authority For this reason I concur in answering the certified question in the affirmative and in affirming the decision of the United States Navy Court of Military Review.